Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 28 December 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir,
                            Richmond , December 28th 1780
                        
                        The more difficult it becomes to recruit our Armies, the more it becomes necessary to redress the Abuses that
                            tend to the diminution of our Battalions.
                        By Your Excellency’s direction, a Number of those Abuses, such as Small Detachments, Standing Guards
                            &c., have been laid aside in the Northern Army; but here those faults against Military Order Still Subsist,
                            & are carried to a greater Excess in the Virginia Line than in any other.
                        While this State has but a handful of Troops in the Field, the Country Swarms with Officers &
                            Soldiers, who under different Pretences, never join their Colors, & draw all the while their pay &
                            Rations, commit Excesses thro’ the Country, & render no Kind of Services.
                        Since the Virginia line has been detached to the southward, it has had no regular formation, nay, I can Even
                            Say it had never had any Since I have been on the Continent. For Your Excellency may well remember, that at Valley Forge,
                            the Brigades of Genls Woodford & Scott were only a Number of Officers & Soldiers thrown confusedly
                            together without any distinction of Regiment or Company.
                        Hence proceeds the Evil which threatens the ruin of each Military Corps—The Officers do not take care to
                            preserve and keep together their soldiers, & the soldiers scarce know the Officer who commands them.
                        This neglect on the part of the Officers increased on the Troops Coming to Virginia—The greatest part of them
                            went on furlow to their respective homes, & those who remained with the Troops, gave furlows without discretion to
                            the Non Commissioned Officers & Soldiers.
                        A great Number of Discharges were given to Men whose Times were not expired, others under pretence of
                            Sickness to Men who could Still have been of Service.
                        Every Officer thought himself Entitled to dispose of the Men as he pleased & Several were discharged
                            even before they had arrived at the Army. A paper Signed by any Officer, would authorize a Recruit that had received an
                            Enormous bounty, to return unmolested home. These & other abuses of the like kind, have reduced in the Space of
                            four months, the three thousand Eighteen months men that had been raised by the state, to about a Third their number
                            amounting now to scarce a Thousand.
                        The three thousand Men which the State have now raised, will no doubt meet with the Same fate, if the most
                            efficacious measures are not taken to prevent it.
                        Wherefore I have proposed to the Government here, the following Arrangement: 
                        The general Rendezvous for the Troops of Virginia to be fixed at Chesterfield Court House, where Colo. Davies
                            is to take command.
                        The other Rendezvous where the Recruits are to repair immediately from the Counties, to be fixed by the
                            Legislature wherever they Shall think proper, there being however to be no more than six or Eight such places, that the
                            Officers may not be too scattered.
                        At each place of Rendezvous to be a Captain, two Subalterns & four Serjeants, the Captains to receive
                            their Instructions in writing, wherein will be particularly expressed the age, size &c., of the Recruits he is to
                            receive.
                        Those recruits to be delivered by a person having authority from the County Lieutenant, with a description in
                            writing as follows: 
                        1. The name of the recruit
                        2. His age
                        3. His Size
                        4. His Trade
                        5. The place of his birth
                        6. His place of residence
                        7. If drafted or enlisted
                        8. The time of his draft or enlistment
                        9. The Bounty he has received
                        And as the State has determined to Supply the recruits with certain Articles of Cloathing, those Articles
                            which the recruits shall bring with them to the rendezvous, are also to be specified here, & the whole signed by
                            the persons who shall deliver the recruits.
                        When the Officer has accepted the Recruit, he is to give Duplicate receipts to the person who delivers him,
                            one of these receipts to be a Voucher to the County for having delivered the Man, the other to be Sent by the County
                            Lieutenant to the Governor of the state.
                        From those particular places of Rendezvous, the Captain is to send the Men properly Officered to the general
                            Rendezvous at Chesterfield, where they are to be armed, Equipped, & Sent by Detachments to the Army.
                        Colo. Davies is to be furnished by Government with the Number each County is to furnish, that he may inform
                            them from time to Time what progress they make in compleating the Quotas assigned them.
                        By means of this Arrangement I hope that good Order will be introduced in the Collection of the Recruits,
                            & that the Case will no longer be as formerly, when neither Government could know how many Men had been delivered,
                            nor the General how many had been received.
                        But there is another Precaution to be taken, which requires the interposition of the Authority of Congress,
                            & a positive Order from your Excellency, I mean the restraining the authority which every Officer now has or seems
                            to have, of granting Discharges to Non Commissioned Officers and soldiers. In Services where the Regiments are the
                            Colonel’s property, this Authority may well be given to him, his own Interest will prevent him from being too easy on this
                            Subject. But as the Case is quite different in our Army, I Submit it to Your Excellency whether it would not be proper to
                            allow that right only to the General Officers commanding in the Divisions and Brigades.
                        It is the Same with furloughs: Almost every Man who obtains one, is a Man lost to his Regiment.
                        Every Officer thinks he has a right to grant furlows & as there is no prescribed form for passes,
                            any Scrap of paper, with the Signature of an Officer at bottom, authorizes a Soldier to absent himself from his Regiment
                            & wander about the country as he thinks proper.
                        Passes of this kind may very easily be, and have too often been Counterfeited by Deserters, I would therefore
                            propose to have forms of passes printed, as well as forms of discharges, as it is practised in almost every Service in
                            Europe.
                        I could wish that a General Order might determine what Officers are authorized to grant discharges &
                            even furlows, that those Officers might receive a certain Number of printed Copies, & that every other pass or
                            discharge might be declared of no Validity.
                        I could wish also that it should be published in the Several States as well as at the Army, that every Soldier
                            coming from the Army, either on furlow or discharged if he Stays a Week in a place without producing his discharge or pass
                            to the Magistrate shall be punished as a Deserter, & that if the Magistrate shall find that the discharge or pass is not
                            according to the prescribed form, he Shall cause the Bearer to be Secured, & Send the pass or discharge to the
                            Governor who will transmit it to the general Officer commanding in the Department, that the Officer who gave it may be
                            called to account.
                        This method of giving printed passes & discharges has been adopted in this State, I inclose to Your
                            Excellency, copies of the models I am getting printed for this purpose. I am with the greatest respect Sir Your Excellency’s
                            most obedient and most humble servant 
                        
                            Steuben

                        
                     Enclosure
                                                
                            
                                
                                    c.28 December 1780
                                
                            
                            Form of a Discharge
                            Whereas the Bearer A.B., a  in the  Virginia Regiment of , Capt. J.L.’s Company
                                enlisted/drafted for the County of  has served during  Year, and the Time for which he was enlisted/drafted is
                                now expired: This is to certify that his Regiment and I the undersigned Major/Brigadier General, have granted him his
                                full discharge, and that he has behaved during the Time of his Service, as a brave and faithful soldier. In faith
                                whereof we have signed the present Certificate.
                            Given at  this  day of  in the Year of our Lord 178 and of our Independence the
                            
                                
                                     
                                    N.N.
                                     
                                    W.W.
                                     
                                    R.S.
                                
                                
                                    
                                    Colo. Commder
                                    
                                    Major
                                    
                                    Captain
                                
                                
                                    
                                    Lt Colo.
                                    
                                    
                                    
                                    
                                
                                
                                    
                                     Virg. Rt
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                
                            
                            Approved
                            
                                
                                     
                                    
                                     
                                    
                                     
                                    
                                
                                
                                    
                                    Registered in the
                                    
                                    N.L.
                                    
                                    
                                
                                
                                    
                                    Books of the Regt
                                    
                                    Major/
                                    
                                    General
                                
                                
                                    
                                     T.V. Adjut.
                                    
                                    Brigadr 
                                    
                                    
                                
                            
                        
                        
                     Enclosure
                                                
                            Form of a PassWhereas the Bearer A. B. a  in the th Virginia Regiment of , Capt. K.L.’s Company or Troop,
                                has requested a furlough for the purpose of ———; The present Pass has been granted to him for  Days
                                from the date hereof. All Civil and Military Officers are requested to let the Said A.B. pass and repass, on his Way
                                to  and back again to his Regiment, without any hindrance or molestation, he behaving as becometh. The present
                                Pass to be valid no farther than the above mentioned place, and no longer than till the  day of  178. 
                            Given under my hand, at , this  day of  in the year of our Lord 178, and of our Independence
                                the.
                            
                                (Signed) N.N.
                                 Commandant
                                of the  Virginia Regt. 
                            
                            
                                Registered in the Books of the Regt J.W. Adjut.
                            

                        
                        
                     Enclosure
                                                
                            
                                
                                    c.28 December 1780
                                
                            
                            Remarks
                            There are still existing in the Army so many Abuses, absolutely contrary to the Military constitution;
                                that without a speedy Stop is put to them, it will be impossible ever to Establish any Order or Discipline among the
                                Troops.
                            I would therefore propose the following Regulations, submitting to his Excellency the Commander in Chief
                                to distinguish such as may be published under his own Authority in General Orders, & such as will require the
                                Sanction & Authority of the Committee of Congress now in Camp.
                            First—Every Officer or Soldier who Acts contrary to the Regulations for the Order and Discipline of the
                                Army establish’d by Congress, shall be tried and punished for Disobedience of Orders.
                            2nd Every Officer who absents himself from his Regiment without Leave shall be tried and punished; if he
                                remains absent three Weeks, he shall be ordered to Join by a Notification in General Orders And in the Public
                                Newspapers—& in case of his absence three Weeks afterwards such Notification shall be repeated &
                                should he not return in three Weeks from the last Notification, he shall by the Sentence of a Court Martiall be
                                Cashiered & rendered incapable of ever holding a Commission in the Army of the United States.
                            3d—Every Officer on Furlough who remains absent Ten days longer than the Time allowed him, shall be tried
                                by a Court Martial & in case of his being by Sickness or any other Cause detained from his Regiment Six Weeks
                                above the time allowed in his Furlough, he shall inform the Commanding officer of the Regiment of the Reasons that
                                prevent his returning, in Default of such information, he shall be notified, tried & punished, agreeable to the
                                2d Article.
                            4th It being permitted for the Ease & Convenience of the Generals & other Officers of the Army, to take
                                servants from Regiments—many abuses have resulted therefrom—to remedy which the following Regulations are to take
                                place for the future.
                            Each Major General is permitted to take from the Division he Commands four Men.
                            Each Brigadier General Three Men.
                            Each Colonel or Lieut. Colo. Commandant two Men.
                            Each Lt Colonel or Major one Man & a second Man who is to be exempted from ordinary Duty but to
                                turn out in Time of Action.
                            Each Captain two Men to be exempted from ordinary Duty only.
                            Each Subaltern, one Man who is to Mount Guard with the Officer he serves.
                            Those Generals and other Officers who are not attached to any particular Division or Brigade, to take
                                their Servants from the Line, agreable to the above proportion.
                            No Officer in a Civil Department shall be permitted to take a Soldier from any Regiment to serve him—nor
                                is any Colonel or commanding Officer to Suffer a Soldier of their Regt to be detained by any such Officer—those who
                                may be permitted to have Servants from the Line, are to apply to the Quarter Master General who will take them from
                                the Regiments & distribute them to whom he thinks proper.
                            5th—Great Quantities of Arms & Ammunition have been distroyed, by being in the possession of Men
                                who do not use them in time of Action to prevent this for the future—No Arms, Accoutrements or Ammunition is to be
                                deliverd to those under the following discripton Vizt General & Staff Officers Waiters, Waggoners, Camp Coulour
                                Men, & all who do not bear Arms in time of Action—Such of those as have Arms are immediately to Deliver them
                                up to their Captains who will deliver them to the Conductor that they may be returned to the Field Commissary.
                            6th—The abolition of standing Guard tho’ of great consequence to the order and Discipline of the Army,
                                has not yet taken place—the Soldiers on these Guards being seperated from their Regts are often employed as
                                servants—they become ignorant of the Service, Loose & destroy their Arms and Cloathing—therefore
                            For the Future no standing Guard Shall be permitted to any General or other Officer, on any pretense
                                whatsoever—Those Guards which cannot be relieved every 24 hours, must be relieved at least every three days, for which
                                the Inspectors & Majors of Brigade, are to be answerable—all Guards or Piquets for more than three days, shall
                                be called Detachments.
                            7th The Multiplicity of small Guard for the Stores & Baggage of the Army being unnecessary
                                & diminishing the strength of the Regiments, it will be necessary to repeat the Order given at Smiths Clove
                                the 25th June relative to this Object—it should therefore be ordered that 
                            The Order given at Smiths Clove the 25th June last, relative to the Guards usually furnished for the
                                Quarter Master & other stores, is to be carried into Execution with the greatest rigor,
                                & is to be regarded as a standing order.
                            8th It being very improper & hurtfull to the service, that Guard should be sent too far from the
                                Corps to which they belong, it is ordered
                            That the General Officers shall have their Guard from the Divisions and Brigades to which they belong
                                & those who have no Division or Brigade, shall be furnished with a Guard from the Line, by Detail from the
                                Adjutant General.
                            No General shall take his Guard above Ten Miles from Camp, without the Express leave of the Commander in
                                Chief.
                            9th Nothing being more Disgracefull to the service, or dangerous for the Army then for the advanced Posts
                                to be surprized by the Enemy, it is necessary that every possible precaution should be taken to prevent an Accident so
                                dishonorable to the Officer who commands at such Post—and as the Instructions given in the Chapter on the service of
                                the Guards in the Regulations is not full & explicit enough, it is thought necessary to add the following
                                Article.
                            As soon as an Officer commandg a Detatchment, arrives at the Post he is to Occupy, he must endeavour to
                                procure some Inhabitant, on whom he can Depend, to shew him all the Roads, footpaths, & other avenues, leading
                                to the Post, these he must himself reconnoitre, and then determine the Number of Guards necessary for his security, as
                                well in front, as on the flanks & in the Rear of the Post, he must then divide his Detatchment into three
                                parts, one of which must be allways on Guard, another act as Reserve Picquet & the Third be off duty. The part
                                destined for Guard, must be divided into as many Guards, as the Officer may think Necessary, allways observing that
                                the Guards are so proportioned, that one third of each Guard may allways be on Sentry at once.
                            These Guards must be posted at 3 or 400 paces from the Main Post & the Centinels form a Chain
                                round it, they must be within sight of each other during the Day and within Call during the Night.
                            The Commanding Officer having himself posted these Guard & Centinels & well instructed
                                the Officers and Serjeants in their Duty, will fix on the Place where he means to defend himself in case of Attack—as
                                a House—a Heighth, or behind some Bridge or Fence, which he will strengthen as much as possible, by an Abbatis, Ditch
                                or anything his Genius may direct him for that purpose.
                            The Reserve Piquets, are on no Account to stir from the Main post or take off their Accoutrements, but
                                must be ready to parrade under Arms, at any moment of the Day or Night; tho’ during the Day they may be permitted to
                                lay down & sleep—every man must have his Haversack under his head, & if the Post is dangerous his Arms
                                in his hands.
                            The Reserve will furnish a Guard of a Serjeant and from 6 to 12 Men, to furnish from 2 to 4 Centinels,
                                around the House or wherever they are posted—to give notice of all that approach, or of any Alarm, one of these
                                Sentries must allways be before the Arms.
                            That part of the detatchment off Duty may undress and repose themselves they must Cook for the Guards
                                & Piquets & fetch the Wood & Water necessary for the Post—but they must not do this before
                                Roll Call in the Morning, when the Commanding Officer receives the Reports of all the Guards—If the Post is near the
                                Enemy this part of the Detatchment must not undress during the Night.
                            As Guards form a Chain of Sentinels round the Post, no soldier must pass the Chain, without a
                                NonCommissioned Officer, nor any Stranger be permitted to enter without being conducted to and examin’d by the
                                Commanding Officer.
                            After Roll Call in the Evening, no Soldier must be permitted to go more than 40 paces from the Place of
                                Arms—the Officers it is expected always remain with their men.
                            As soon as a Centinel perceives the Enemy, he must fire his piece, to Alarm the other Guards &
                                the Main Body—the Guards immediately parrade & follow the Rules prescribed in the Regulations. The Piquet
                                parrades immediately, & the other part joins it as fast as they can get ready.
                            The Commanding Officer will immediately detatch one third of the Piquet, with orders to March towards the
                                Guard attacked & lay in Ambuscade behind some house, Barn, or in a Wood on the Road leading from them to the
                                Main Post, & when the Guard attacked retreats in, followed by the Enemy, they must fall in the Rear of the
                                Enemy & keep up a Scattered fire—this Manoeuvre especially in the Night, will not fail to discourage the Enemy
                                & Cause a failure of their Enterprize.
                            The Guards are in every respect to observe the Rules laid down in the Regulations.
                            The part on Guard is to be relieved by the part off Duty, & the relieved Guard takes the Reserve
                                piquet.
                            No part of the Service is more important, nor more neglected than that of Guards—notwithstanding the
                                Duties are so particularly described in the Regulations—It is very seldom a Guard turns out for a General Officer or
                                Officer of the Day, & even when they turn out, they are seldom or ever Drawn up in the order
                                prescribed—therefore for the Future the Generals & Field officers of the Day, are ordered to pay the greatest
                                attention that the service of the Guards is performed strictly conformable to the Regulations—for which purpose they
                                must Visit the Guards and Centinels at different hours & Arrest or Confine any Officer or Noncommissioned
                                Officer whose Guard is not already parraded in order at his arrival.
                            A Guard which is surprized by an Officer of the Day, may with the same Facility be surprized by the Enemy
                                if the Centinel before the Guard house is not sufficient, the officer must place others who can see round the Environs
                                of the Post and give Notice of all that Approach.
                            For the most Effectual preservation of the Arms, Accoutrements and Amunition—each Regiment shall be
                                charged with the arms &c. now in their possession, agreeable to the Return made at the last Inspection,
                                & for the future none of those Articles shall be drawn from the Field Commissary but by Returns signed by the
                                Inspector of the Division, or in his absence by the Major of Brigade doing his Duty And the Inspector & Major
                                of Brigade will pay the Strictest Attention that the Regulations with respect to this object are strictly
                                carried into execution, examining and comparing the Regimental Returns as with those of the Conductors.
                            In the Returns of the Army a great number of Men are reckoned, who have been sick, or otherwise absent a
                                long time, without any account of their having been sent to their Regiments.
                            Orders must be given to the officers superintending the Hospitals, to send their Returns regularly every
                                month, & the Majors of Brigade must take an extract account of those of their Brigade returned in the several
                                Hospitals, to compare with the Returns at the Inspection.
                            For those men who are sick in the Country at private houses, Certificate must be produced, every two
                                Months, signed by a Justice of the Peace, & without such Certificate, the Men must no longer be returned, tho’
                                the Regt may Keep an account of them, that they may be reclaimed if every they are found.
                            The Army even at this day, is more reduced, by a considerable number of Men being permitted to retire on
                                furlough & extra service, I would therefore recommend the following Regulations.
                            That after the 1st of May until the Campaign closes, no officer shall have leave of
                                absence, for more than 8 Days unless by permission from the Commander in Chief, or officer commanding at a separate
                                Post; & that no noncommissioned officer or Soldier be furloughd during the abovesaid time, unless by his
                                Major General or Officer commanding at a separate post, and that for only six days on the most special account—That
                                during the Army’s continuance in winter Quarters, not more than Six men of an hundred be absent on
                                furlough at the same time; these to have leave of absence from the Officer commanding the Regiment to which they
                                belong.
                            That every Officer, noncommissoned & Soldier now on furlough, or on the recruiting service, be
                                ordered to join their respective Corps, against the first of June the Commanding officers of Regiments to be answerable
                                that they be notified of the order.
                            Notwithstanding the General order lately issued, respecting men on extra service many are still
                                improperly absent; it is therefore ordered, that they join against the first of June; the commanding officers of the
                                Regt to which they respectively belong, to be answerable that they are notified of the order—It is also ordered that
                                for the future, none be suffered to go on such employ, except by order of the Commander in Chief, officer Commanding
                                at a separate Post or the Quarter Master General.
                            
                                SteubenMaj: Genl

                            
                        
                        
                    